DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 38 is objected to because of the following informalities:  
Claim 38 is drawn to claim 18; therefore claim 30 is a duplicate claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4-5, 7, 18, 21, 28-30, 33, 36-38, 40, 42, 47-50 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fishman et al, U.S. Patent Application Publication 2012/0059825 (“Fishman”)
28. A method comprising: 
outputting of first episode of a series of episodes, causing, by one or more computing devices and based on a popularity of associated with the series of episodes, a user device schedule a recording of the first episode (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); 
receiving information indicating a plurality of events occurring during the outputting of the first episode (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); and 
 plurality of events, the user device to schedule a recording of a second episode of the series of episodes (See e.g.  [0017] on trigger recording of certain program).

4. The method of claim 28, wherein causing the user device to schedule the recording of the second episode based on social media likes occurring during the outputting of the first episode (See e.g. [0017] on relevancy based on social network contacts that have scheduled recording (i.e. liked)).

5. The method of claim 28, wherein causing the user device to schedule the recording of the second episodeis based on social media mentions occurring during the outputting of the first episode. (See e.g. [0017] on relevancy based on social network contacts that have tuned into the associated channel (i.e. during the episode)).

7. The method of claim 28, wherein the series of episodes comprises linearly-scheduled episodes (See e.g. [0005] on free video.  Examiner Note: free video, as opposed to on demand video, implied linearly scheduled/broadcasted episodes).

 causing the user device to schedule the recording of the second episode is based on information  indicating that a plurality of other user devices have outputted the first episode during the outputting of the first episode. (See e.g. [0017] on relevancy based on social network contacts that have tuned into the associated channel (i.e. devices that have tuned into/outputted the episode).

29. The method of claim 28, wherein the causing the user device to schedule the recording of the second episode  comprises: storing a profile comprising a plurality of rules for scheduling future recordings at the user device; and causing, based on a determination that characteristics of the second episode satisfy one or more of the plurality of rules, the user device to schedule the recording of the second episode  (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc. [0017] on profiles. Examiner note: any programmed/scheduled event indicated related rule is being applied/satisfied).

40. The method of claim 28, wherein the causing the user device to schedule the recording of the second episode is based on a change in a count of scheduled recordings of the series of pisodes (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list).

42. The method of claim 28, wherein the causing the user device to schedule the recording of the second episode is based on remote control commands associated with the first episode or the series of episodes (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0025] on user input device such as remote control.  Examiner note: As such, content-related information/event such 

30. A method comprising: 
determining, based on a popularity associated with a series of pisodes, that a first episode, of the series of episodes is not to be recorded by a user device (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); 
receiving information indicating a plurality of utputting of the first episode (See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); and 
plurality of events, the user device to schedule recording of a second episode of the series of episodes (See e.g.  [0017] on trigger recording of certain program).

18. The method of claim 30, further comprising: causing the user device to output an indication of a scheduled time that the second episode is to be sent to the user device (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.).

38. The method of claim 30, further comprising: causing the user device to output an indication of a scheduled time that the second episode is to be sent to the user device (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. 

47. (Currently Amended) The method of claim 30, wherein the events comprise one or more of: social media likes associated with a plurality of episodes transmitted before the second episode (See e.g. [0017] on relevancy based on social network contacts that have scheduled recording (i.e. liked));
social media mentions associated with the plurality of episodes transmitted before the second episode (See e.g. [0017] on relevancy based on social network contacts that have scheduled recording (i.e. mentioned)); 
time durations during which other user devices outputted the first episode;
a change in a popularity score associated with the series of episodes (See e.g. [0017] on relevancy based on social network contacts that have tuned into the associated channel. Examiner note: tuned in indicate popularity score);
 a change in an amount of scheduled recordings of the series of episodes (See e.g. [0017] on relevancy based on social network contacts that have scheduled recording.  Examiner note: any presence of scheduled recording indicates a change); 
digital video recorder (DVR) commands associated with the series of episodes or the plurality of episodes transmitted before the second episode (See e.g. [0015] on being record and scheduled recording.  See also [0005] on Personal Video Record and DVR);
tuning behavior of a service associated with the series of episodes (See e.g. [0017] on tuning into suggested channel;
a change in a quantity of views of the plurality of episodes transmitted before the second episode (See e.g. [0031]-[0033] on changes in viewership, trending program);
activities associated with the plurality of episodes transmitted before the second episode or the series of episodes on one or more social networks (See e.g. [0031] on content related or
remote control commands associated with the plurality of episodes transmitted before the second episode or the series of episodes (See e.g.  [0015] on using content-related information/event such as currently viewed, being recorded, scheduled, etc. to generate hot list.  See also e.g. [0025] on user input device such as remote control.  Examiner note: As such, content-related information/event such as currently viewed, being recorded, scheduled, etc. also indicated remote control commands associated with the content asset).

33. A method comprising: 
receiving, while a first episode, of a series of episodes is being sent to a user device, data indicating a plurality of events associated with the first pisode (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); 
causing, based on the plurality of events and at the user device, output of a user interface comprising an option to record a second episode of the series of episodes (See e.g.  [0017] on trigger recording (i.e. option to record) of certain program. Fig. 5-540);
receiving, from the user device, a selection for recording the second episode (See e.g. [0014] on determining a list of popular content items based on collected information; See e.g. [0015] on obtaining content-related information/event such as currently viewed, being recorded, scheduled, etc.); and
 causing, based on the selection, the user device to record the second episode (See e.g.  [0017] on trigger recording of certain program).



Claim 37, 48-50 are drawn to claims above and are rejected for the same reasons.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al, U.S. Patent Application Publication 2012/0059825 (“Fishman”) in view of Spivack, U.S. Patent Application Publication 2011/0289422 (“Spivack”).
Regarding claim 10, Fishman teach the method of claim 30 but do not teach updating an advertising rate. Spivack teaches “determining, based on the updated predicted popularity, a updated advertising rate” (Spivack ¶¶0204-0205, “A temporal index can include, or be used for recording, generating, computing, or relating to, analytics data and other data that provides information for conducting predictive analytics about audience demand and projected audience attendance for online events, user behavior with respect to online events, advertisements, or event tickets. … In some instances, the temporal index can include or be used for generating, computing, or relating to, analytics data and other data that can be useful to advertisers for targeting and optimizing ad buys for online event inventory at various Internet addresses. In one embodiment, the temporal index can include or be used for generating, computing, or relating to, analytics data and other data that can be useful to publishers and/or sellers of online advertising inventory pricing and selling their advertising inventory based on demand…” Analytics data used to buy / sell advertising can be based on predicted user behavior and on predicted user demand for content available in a particular time slot.).
The artisan of ordinary skill, starting with the method of determining popularity of content of Fishman, would have appreciated the benefit of updating an advertising rate during the sending of an item and as the predicted popularity changes as proposed by Spivack. The ordinarily-skilled artisan would readily see the benefits of adjusting advertising costs, which would provide the well-known, predictable, and expected results of maximizing ad revenue. The artisan of ordinary skill would have been motivated to combine Fishman with Spivack, as proposed above, at least because both are directed to a popularity of entertainment items.
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of determining popularity of .

Claim Rejections - 35 USC § 103
Claim 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Fishman et al, U.S. Patent Application Publication 2012/0059825 (“Fishman”) in view of Reneris, U.S. Patent Application Publication 2010/0272414 (“Reneris”).
Regarding claims 51-52, Fishman do not teach automatically deleting stored episode. Reneris teaches “automatically deleting the second episode from the user device after the second episode has been stored at the user device for a threshold quantity of time.” (Reneris [0035], “For example, the standalone PVR 116 may perform some tasks autonomously while the standalone computer 110 has the ability to communicate with the PVR using an appropriate protocol and provide commands such as to schedule a recording and delete a recording”).
The artisan of ordinary skill, starting with the method of determining popularity of content of Fishman, would have appreciated the benefit of automatically deleting stored episode as proposed by Reneris. The ordinarily-skilled artisan would readily see the benefits of deleting a recording to save space, which would provide the well-known, predictable, and expected results. 
Therefore, a person having ordinary skill in the art at the effective filing date of the invention would have found it obvious to combine the method of determining popularity of content of Fishman with the automatically deleting stored episode as proposed by Reneris to achieve the well-known and expected benefit of space saving.

Response to Arguments
Applicant's arguments filed 5-26-2021 have been fully considered but they are not persuasive. 
In re pgs. 10-11, applicant argues Fishman fails to teach amended limitations.
Specifically, applicant argues

    PNG
    media_image1.png
    103
    682
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    86
    657
    media_image2.png
    Greyscale

In response, the Examiner respectfully disagrees.  
Fishman disclosed in [0004]-[0005] on various content including TV programming and channels.  Fishman also disclose in [0028] that content mean any or all of video, which covers content with a single episode and a series (i.e. plurality of episodes).
Fishman also disclose in [0014]-[0015] on determining a list of popular content items based on collected information such as currently viewed, being recorded, scheduled, etc.
As such, when applied to a TV series, the collected information would indicated previous (i.e. first) episode being viewed/record.  
Fishman also disclose in [0017] that the smart playlist system may trigger recording of a certain program as soon as the program has bee identified.  
Thus, when applied to a TV series, the smart playlist system may trigger recording of a new (i.e. second) episode as soon as the program has been identified.

In re pg. 11, applicant argues Fishman fails to teach amended limitations.

    PNG
    media_image3.png
    114
    669
    media_image3.png
    Greyscale

In response, the Examiner respectfully disagrees for the same reasons as discussed above.  

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LaFreniere et al (US 20110126251 A1) disclose set-top box (including PCR) and using social network recommendation (See e.g. abstract, [0019]-[0021]), user preference/rules ([0013], [0042]), recording options including latest episode ([0065]).
Angiolillo et al (US 20090007179 A1) disclose set-top box (including PCR) and using social network for program sorting (See e.g. abstract, [0019]-[0024]), broadcasting information and recording option including previous and next episode ([0037]-[0038]), rating for each episode ([0033]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUT WONG/Primary Examiner, Art Unit 2127